

116 HR 1139 IH: Transit Worker and Pedestrian Protection Act
U.S. House of Representatives
2019-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1139IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2019Mrs. Napolitano (for herself, Mr. Katko, Mr. Lowenthal, Mr. King of New York, Mr. Quigley, Mr. David Scott of Georgia, Mr. Huffman, Mr. Pocan, Mr. Lipinski, Mr. Cummings, Mr. Garamendi, Ms. Blunt Rochester, Mr. Ryan, Mr. Grijalva, Mr. Suozzi, Ms. Brownley of California, Mr. Aguilar, Mr. Nadler, Mr. Sherman, Ms. Schakowsky, Ms. Titus, Mrs. Watson Coleman, Mr. Carson of Indiana, Mr. Johnson of Georgia, Mr. Blumenauer, Mr. McEachin, Mr. Vargas, Mr. Sean Patrick Maloney of New York, Mr. Higgins of New York, Mr. Tonko, Ms. Johnson of Texas, Ms. Clarke of New York, Mr. Kilmer, Mr. Sires, Mr. Pallone, Mr. Brown of Maryland, Mr. DeSaulnier, Mr. Rose of New York, Mrs. Davis of California, Mr. Krishnamoorthi, Ms. Moore, Ms. Roybal-Allard, Ms. Omar, Mr. Green of Texas, Mrs. Lawrence, Ms. Norton, Ms. Jayapal, Ms. Fudge, Mr. Cohen, Mr. Takano, Ms. Lofgren, Mr. Carbajal, Mr. Larsen of Washington, Mr. Norcross, Mr. Pascrell, and Mr. Cartwright) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to require the development of public transportation
			 operations safety risk reduction programs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Transit Worker and Pedestrian Protection Act. 2.FindingsCongress finds the following:
 (1)Public transportation workers are vital to the safe, efficient, and affordable movement of people and to the economic prosperity of the country.
 (2)Assaults on public transportation workers are a growing problem, with daily reports of bus operators and rail transit employees being beaten, having items thrown at them, being spat upon, and being verbally abused.
 (3)This is not only a tragic situation for public transportation workers, but also a major safety risk for passengers, other motorists, and pedestrians.
 (4)An additional risk to safe bus operation is the existence of blind spots in the view from a bus operator workstation that—
 (A)prevent a driver from fully seeing the driver’s surroundings; and (B)have caused serious accidents with pedestrians.
 (5)Blind spots are avoidable, and buses can be designed to provide the bus operator a clear view outside the vehicle.
 (6)Section 3022 of the FAST Act (49 U.S.C. 5329 note; Public Law 114–94) required the Secretary of Transportation to issue a notice of proposed rulemaking to address protection of public transportation operators from the risk of assault.
 (7)The Secretary of Transportation has failed to issue a notice of proposed rulemaking as required under section 3022 of the FAST Act.
 3.Bus operations safety risk reduction programSection 5329 of title 49, United States Code, is amended by adding at the end the following:  (l)Bus operations safety risk reduction program (1)RequirementsNot later than 2 years after the date of enactment of this subsection, the Secretary shall require each recipient that operates fixed route bus service to—
 (A)develop a risk reduction program for bus operations under paragraph (2) to improve safety by reducing the number and rates of accidents, injuries, assaults on bus operators, and fatalities;
 (B)submit the program required under subparagraph (A), including the implementation plan required under paragraph (3), to the Secretary for review and approval; and
 (C)implement the program and plan approved by the Secretary. (2)Development of programA recipient required to develop and submit a risk reduction program for bus operations under paragraph (1)—
 (A)shall develop the program by conducting risk analysis on the bus operations of the recipient; (B)may incorporate the program into an applicable comprehensive safety plan that the recipient prepares under subsection (d), if the plan addresses each requirement under this subsection; and
 (C)shall develop the program in cooperation with bus operators and collective bargaining representatives of bus operators, including the development of—
 (i)the risk analysis required under subparagraph (A); and (ii)the implementation plan required under paragraph (3).
 (3)Implementation planEach risk reduction program for bus operations under paragraph (1) shall include an implementation plan for—
 (A)reduction of vehicular and pedestrian accidents involving buses that includes— (i)deployment of driver assistance technologies for bus operators that reduce or prevent accidents; and
 (ii)measures to reduce visibility impairments for bus operators that contribute to accidents, including retrofits to buses in revenue service and specifications for future procurements that reduce visibility impairments;
 (B)bus operator assault mitigation, including— (i)the deployment of assault mitigation infrastructure and technology on buses, including barriers to restrict the unwanted entry of individuals and objects into bus operators’ workstations when a recipient’s risk analysis determines that such barriers would reduce assaults on and injuries to bus operators; and
 (ii)conflict de-escalation training for bus operators; (C)installation of seating and modification to design specifications of bus operator workstations that reduce or prevent injuries from ergonomic risks; and
 (D)other measures that the Secretary determines would significantly reduce the number and rate of accidents, injuries, assaults on bus operators, and fatalities related to bus operations.
 (4)Updating requirementsThe Secretary shall require each recipient required to develop a program under paragraph (1) to— (A)update the program annually; and
 (B)resubmit the program for approval by the Secretary not less than once every 3 years.. 4.Rail operations worker assault risk reduction program (a)Public transportation safety program sectionSection 5329 of title 49, United States Code, as amended by section 3, is further amended by adding at the end the following:
				
					(m)Rail operations worker assault risk reduction program
 (1)RequirementsNot later than 2 years after the date of enactment of this subsection, the Secretary shall require each recipient that operates a rail fixed guideway public transportation system that is not subject to regulation by the Federal Railroad Administration to—
 (A)develop a risk reduction program for assaults on rail workers under paragraph (2) to improve safety by reducing the number and severity of assaults on rail workers, including operators and station personnel;
 (B)submit the program required under subparagraph (A), including the implementation plan required under paragraph (3), to the Secretary for review and approval; and
 (C)implement the program and plan approved by the Secretary. (2)Development of programA recipient required to develop and submit a risk reduction program for assaults on rail workers under paragraph (1)—
 (A)shall develop the program by conducting risk analysis on assaults on workers serving the rail operations of the recipient;
 (B)may incorporate the program into an applicable comprehensive safety plan that the recipient prepares under subsection (d), if the plan addresses each requirement under this subsection; and
 (C)shall develop the program in cooperation with rail workers and collective bargaining representatives of rail workers, including the development of—
 (i)the risk analysis required under subparagraph (A); and (ii)the implementation plan required under paragraph (3).
 (3)Implementation planEach risk reduction program for assaults on rail workers under paragraph (1) shall include an implementation plan for rail worker assault mitigation.
 (4)Updating requirementsThe Secretary shall require each recipient required to develop a program under paragraph (1) to— (A)update the program annually; and
 (B)resubmit the program for approval by the Secretary not less than once every 3 years.. 5.Authorization of appropriations (a)Amount and durationThere are authorized to be appropriated to carry out implementation plans under the bus operations safety risk reduction program described in subsection (l) of section 5329 of title 49, United States Code (as added by section 3 of this Act), $25,000,000 for each of fiscal years 2019 through 2023.
 (b)FormulaOf the amounts made available to carry out subsection (l) of section 5329 of title 49, United States Code, for a fiscal year—
 (1)80 percent shall be distributed under the formula set forth in section 5336 of title 49, United States Code, other than subsection (b) of that section; and
 (2)20 percent shall be distributed under the formula set forth in section 5311(c)(3) of that title. 6.Transit worker assault dataSection 5335 of title 49, United States Code, is amended by adding at the end the following:
			
				(d)Transit worker assault data
 (1)ReportA recipient shall report to the Secretary, for inclusion in the National Transit Database, any information on each assault on a transit worker.
 (2)Other reportsA report required under paragraph (1) shall be separate from the reporting on other safety incidents in the National Transit Database.
 (3)DefinitionsIn this subsection: (A)Assault on a transit workerThe term assault on a transit worker means any circumstance in which an individual knowingly, without lawful authority or permission, and with intent to endanger the safety or health of any individual, or with a reckless disregard for the safety or health of human life, interferes with, disables, or incapacitates any transit worker while the transit worker is performing his or her duties, including circumstances that do not require immediate medical attention or that do not result in a fatality.
 (B)RecipientThe term recipient has the meaning given the term in section 5329(a).. 